Name: Commission Regulation (EEC) No 3959/89 of 20 December 1989 fixing the reference prices for fishery products for the 1990 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12. 89 Official Journal of the European Communities No L 385/9 COMMISSION REGULATION (EEC) No 3959/89 of 20 December 1989 fixing the reference prices for fishery products for the 1990 fishing year representative markets in the Member States during the three preceding years ; Whereas the reference prices for the products specified in Annexes I (B) and (C) and IV (B) to Regulation (EEC) No 3796/81 are determined on the basis of the average of the reference prices for the fresh product, account being taken of the processing costs and of the need to ensure a price relationship in keeping with the market situation ; Whereas the reference prices for carp referred to in Annex IV (A) ( 1 ) of Regulation (EEC) No 3796/81 are fixed on the basis of the average of the producer prices recorded during the three years preceding the date on which the reference price is fixed for a product with commercial characteristics as set out in Commission Regulation (EEC) No 1985/74 of 25 July 1974 laying down detailed rules of application for the fixing of reference prices and free-at-frontier prices for carp (*), as amended by Regulation (EEC) No 2046/85 (6) ; Whereas, for the frozen and salted products specified in Annex V to Regulation (EEC) No 3796/81 for which no reference price is fixed for the fresh product, the reference prices are determined on the basis of the reference price applied to a commercially similar fresh product ; Whereas, given the quantities of certain frozen and salted products and the conditions governing their importation , it does not appear necessary to fix a reference price for such products in the immediate future ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 2886/89 (2), and in particular the first subparagraph of Articles 21 (6) and 22 (5) thereof, Whereas Article 21 ( 1 ) of Regulation (EEC) No 3796/81 provides, among other things, for reference prices valid for the Community to be fixed each year, by product cate ­ gory, for the products specified in Annexes I, II, III , IV (B) and V to that Regulation ; Whereas Article 22 ( 1 ) of Regulation (EEC) No 3796/81 allows, inter alia, the fixing of reference prices for the products referred to in Annex IV (A) ( 1 ) before the begin ­ ning of each marketing year ; Whereas Article 21 (2) of Regulation (EEC) No 3796/81 provides that the reference price for the products speci ­ fied in Annex I (A), (D) and (E) thereto must be equal to the withdrawal and selling prices fixed in accordance with Article 12 ( 1 ) thereof ; Whereas the Community withdrawal and selling prices for the products concerned were fixed for the 1990 fishing year by Commission Regulation (EEC) No 3958/89 (3) ; Whereas the reference prices for the products specified in Annex II to Regulation (EEC) No 3796/81 must be derived from their guide prices by reference to the price level at which the intervention measures provided for in Article 16 ( 1 ) thereof may be taken, and fixed taking account of the situation on the market in those products ; whereas the reference prices for those products should therefore be 85 % of the guide prices fixed by Council Regulation (EEC) No 3646/89 (4); Whereas the reference prices for the fishes of the species Thunnus and Euthynnus specified in Annex III to Regu ­ lation (EEC) No 3796/81 are based on the weighted average of the free-at-frontier prices recorded on the most HAS ADOPTED THIS REGULATION : Article 1 The reference prices for the 1990 fishing year for the products specified in Annexes I, II, III , IV (B) and V to Regulation (EEC) No 3796/81 shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1990 . (') OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 282, 2. 10 . 1989, p. 1 . (J) See page 1 of this Official Journal , (4) OJ No L 357, 7. 12. 1989, p. 1 . 0 OJ No L 207, 29. 7. 1974, p. 30 . (4) OJ No L 193, 25. 7. 1985, p . 15. No L 385/10 Official Journal of the European Communities 30. 12. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989. For the Commission Manuel MARlN Vice-President 30 . 12. 89 Official Journal of the European Communities Ho L 385/ 1 1 ANNEX 1 . Reference prices of products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 Fresh or chilled Reference price (ECU/tonne) Species Size (') Gutted fish with head Whole fish LJ Extra, A (') B (') Extra, A (') B (') Herring of the species Clupea harengus ex 0302 40 10 and ex 0302 40 90 I  1 January to 31 July 1990 and of 1 October to 31 December 1990 1J 000 0 0 0 193 183 113 193 182 113  1 August to 30 September 1990 ' 1 2 , 3 0 0 0 0 0 0 176 165 103 176 165 103 Sardines of the species Sardina pilchardus from the Atlantic ex 0302 61 10 (a) Member States other than Spain and Portugal ' 1 2 3 , 4 0 0 0 0 0 0 0 0 225 225 348 225 143 143 143 143 (b) Spain and Portugal ' 1 2 3 , 4 0 0 0 0 0 0 0 0 177 177 273 177 112 112 112 112 Sardines of the species Sardina pilchardus from the Mediterranean ex 0302 61 10 1 2 3 4 0 0 0 0 0 0 0 0 215 215 332 215 137 137 137 137 Dogfish (Squalus acanthias) ex 0302 65 20 1 2 3 511 436 239 375 307 170 484 409 204 341 273 136 Dogfish (Scyliorhinus spp.) ex 0302 65 50 1 2 3 490 490 337 368 368 245 460 429 276 306 306 153 Redfish (Sebastes spp.) 0302 69 31 0302 69 33 1 2 3 0 0 0 0 0 0 727 614 727 727 614 Cod of the species Gadua morhua 0302 50 10 1 2 3 4 5 886 886 836 659 462 836 836 689 453 266 640 640 492 374 276 492 492 394 266 177 Coalfish (Pollachius virens) 0302 63 00 1 2 3 4 467 467 461 373 467 467 461 270 363 363 358 197 363 363 358 145 Haddock (Melanogrammus aeglefinus) 0302 62 00 1 2 3 4 644 644 551 508 573 573 465 415 501 501 387 379 430 430 265 265 No L 385/ 12 Official Journal of the European Communities 30 . 12. 89 Fresh or chilled Reference price (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Whiting (Merlangus merlangus) 0302 69 41 1 2 3 4 511 511 486 352 479 479 390 237 384 384 352 256 256 256 147 147 Ling (Molva spp.) 0302 69 45 1 2 3 626 611 552 478 464 405 515 500 442 368 353 294 Mackerel of the species Scomber scombrus ex 0302 64 10 and ex 0302 64 90 1 2 3 0 0 0 0 0 0 191 191 191 191 168 157 Spanish mackerel of the species Scomber japonicus ex 0302 64 10 and ex 0302 64 90 1 2 3 4 0 0 0 0 0 0 0 0 247 247 203 160 218 203 166 116 Anchovy (Engraulis spp.) 0302 69 55 1 2 3 4 0 0 0 0 0 0 0 0 622 661 544 226 350 350 350 226 Plaice (Pleuronectes platessa) 0302 22 00  1 January to 30 April 1990 r l 2 3 . 4 578 578 546 418 546 546 514 385 315 315 315 296 315 315 315 296  1 May to 31 December 1990 ' 1 2 3 . 4 788 788 744 569 744 744 701 525 429 429 429 403 429 429 429 403 Hake of the species (Merluccius merluccius) ex 0302 69 65 1 2 3 4 5 2 689 2 044 2017 1 721 1 614 2 528 1 909 1 882 1 587 1 479 2124 1 587 1 560 1 345 1 264 1 963 1 452 1 425 1 103 1 022 Megrim (Lepidorhombus spp.) 0302 29 10 1 2 3 4 1 271 1 121 1 047 673 972 822 748 374 1 196 1 047 972 598 897 748 673 299 Rays' bream (Brama spp.) 0302 69 75 1 2 1 020 720 780 480 960 660 720 420 Whole or gutted fish with head Without head L Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius spp.) 0302 69 81 1 2 3 4 5 1 298 1 659 1 659 1 388 793 937 1 298 1 298 1 028 433 3 856 3 641 3 427 2 999 2 142 2 999 2 785 2 570 2 142 1 285 30 . 12. 89 Official Journal of the European Communities No L 385/13 Fresh or chilled Reference price (ECU/tonne) Species Size (') Gutted fish with head L Whole fish AC) B (') Shrimps of the genus Crangon ex 0306 23 31 1 2 922 426 780 426 Whole (&lt;) Crab of the species Cancer pagurus ex 0306 24 30 1 2 1 080 810 Whole Ta ils E'(') Extra, A (') B (') Extra, A (') B (') Norway lobster '"Nephrops norvegicus) ex 0306 29 30 1 2 3 4 3 762 3762 2 495 950 3 762 2 534 1 901 950 2 693 1 505 752 356 6 933 4 976 2 936 2 447 4 649 3 100 1 550 734 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . 2. Reference prices for the products listed in Annex II to Regulation (EEC) No 3796/81 CN code Description Reference prices(ECU/tonne) A. Frozen products falling within CN code 0303 : 0303 71 10 Sardines of the species Sardina pilchardus 331 0303 79 71 Sea bream (Dentex dentex and Pagellus spp.) 1 115 B. Frozen products falling within CN code 0307 : I ex 0307 49 35 0307 49 31 0307 49 33 ex 0307 49 38 ex 0307 49 38 Squid of the genus Loligo  Loligo patagonica ;  Loligo vulgaris :  Loligo pealei :  Loligo opalescens :  other species : whole, not cleaned cleaned whole, not cleaned cleaned whole, not cleaned cleaned whole, not cleaned cleaned whole, not cleaned cleaned 964 1 157 1 928 2 314 1 157 1 350 771 916 1 060 1 253 0307 49 51 ex 0307 99 11 ex 030799 11 ex 0307 99 1 1 Squid (Ommastrephes sagittatus): Illex spp.  Illex argentinus :  Illex illecebrosus :  other species : whole, not cleaned tube cylinder whole, not cleaned tube cylinder whole, not cleaned tube cylinder whole, not cleaned tube cylinder 762 1 448 2 172 764 1 452 2 177 764 1 452 2 177 764 1 452 2177 0307 49 19 0307 59 10 Cuttle-fish (Sepia officinalis and Rossia macrosoma) and sÃ ©pioles (Sepiola rondeleti) Octopus (Octopus spp) 1 369 1 071 No L 385/14 Official Journal of the European Communities 30. 12. 89 3 . Reference prices for the products listed in Annex III to Regulation (EEC) No 3796/81 Tuna (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus, fresh, chilled or frozen, for the industrial manufacture of products falling within CN code 1604 : Reference prices (ECU/tonne) Product Whole Gilled andgutted Other (for example 'heads off) A. Albacore or longfinned tuna (Thunnus alalunga): exclu ­ ding fresh or chilled tuna : 0303 41 11 , ex 030341 13, ex 0303 41 19 841 958 1 042 B. Yellowfin tuna (Thunnus albacares) : \ II 1 . weighing more than 10 kg each (') ex 0302 32 10, 0303 42 12, 0303 4232, 0303 42 52 731 833 906 2. weighing not more than 10 kg each (') ex 0302 32 10, 0303 42 18, 0303 42 38 , 0303 42 58 585 667 725 C. Lisatos or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis): 0302 33 10, 0303 43 11 , 0303 43 13, 0303 43 19 453 517 562 D. Fish of the genus Thunnus and Euthynnus, excluding bluefin tuna (Thunnus Thynnus), fresh or chilled and bigeye tuna (Parathunnus obesus or Thunnus obesus), fresh or chilled : ex 0302 39 10, 0302 69 21 , 0303 49 11 , 0303 49 13, 0303 49 19, 0303 79 21 , 0303 79 23, 0303 79 29 431 492 535 (') Reference to weight applies to whole products. 4. Reference prices for certain products listed in Annex IV (A) 1 of Regulation (EEC) No 3796/81 : Product Form Periods from Reference price(ECU/tonne) Carp falling within CN code ex 0301 93 00 Live, weighing at least 800 grams 1 . 1.1990 to 31 . 7.1990 1 . 8 . 1990 to 30. 11.1990 1 . 12. 1990 to 31 . 12. 1990 1 387 1 732 1 521 5. Reference prices for the products listed in Annex IV (B) and V to Regulation (EEC) No 3796/81 Frozen products falling within CN codes 0303 and 0304 : Species Presentation Reference prices(ECU/tonne) 1 . Redfish (Sebastes spp.) ex 0303 79 35 ex 03(}3 79 37 ex 0304 20 35 ex 0304 20 37 t Whole fish :  With or without head Fillets :  With bones (standard)  Boneless  Blocks in immediate packing weighing not more than 4 kg 767 1 529 1 798 1 940 ex 030490 31 ex 0303 79 35 ex 0303 79 37 ex 0304 90 31 Minced blocks Pieces and other meat 959 1 100 30 . 12. 89 Official Journal of the European Communities No L 385/ 15 Species Presentation Reference prices (ECU/tonne) 2. Cod (Gadus morhua, Gadus ogac and Gadus macroce ­ phalus) and fish of the species Boreogadus saida ex 0303 60 11 , ex 0303 60 19, ex 0303 60 90, ex 0303 79 41 Whole fish :  With or without head 892 ex 030420 21 ex 0304 20 29 * i Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless  Individual fillets, with skin  Individual fillets, skinless  Blocks in immediate packing weighing not more than 4 kg 1 999 2 263 2125 2 475 2 463 ex 0304 90 35 ex 0304 90 38 ex 0304 90 39 ex 0303 60 11 , ex 0303 60 19, ex 0303 60 90, ex 0303 79 41 , ex 0304 90 35, ex 0304 90 38, ex 304 90 39 Minced blocks Pieces and other meat 1 022 1 229 3. Coalfish (Pollachius virens) ex 0303 73 00 Whole fish :  With or without head 618 ex 0304 20 31 f i Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless  Individual fillets, with skin  Individual fillets, skinless  Blocks in immediate packing weighing not - more than 4 kg 1 212 1 321 1 213 1 357 1 427 ex 0304 90 41 ex 0303 73 00, ex 0304 90 41 Minced blocks Pieces and other meat 675 836 4. Haddock (.Melanogrammus aeglefinus) ex 0303 72 00 Whole fish :  With or without head 764 ex 0304 20 33 i Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless  Individual fillets, with skin  Individual fillets, skinless  Blocks in immediate packing weighing not more than 4 kg 1 790 2 260 2 049 2 350 2 363 ex 0304 90 45 ex 0303 72 00, ex 0304 90 45 Minced blocks Pieces and other meat 816 964 5. Mackerel of the species Scomber scombrus and Scomber japonicus and fish of the species Orcynopsis unicolor 0303 74 11 0303 74 19 0303 79 61 0303 79 63 l  With head Without head 339 366 ex 0304 20 53 Fillets 596 ex 0304 90 99 J Sides 477 No L 385/ 16 Official Journal of the European Communities 30. 12. 89 Species Presentation Reference prices(ECU/tonne) 6. Hake (Merluccius spp.) ex 0303 78 10 ex 0304 20 57 ex 0304 90 47 ex 0303 78 10 ex 0304 90 47 i Whole fish :  With or without head Fillets :  Industrial blocks, with hones (standard)  Industrial blocks, boneless  Individual fillets, with skin  Individual fillets, skinless  Blocks in immediate packing weighing not more than 4 kg Minced blocks Pieces and other meat 773 1 030 1 212 1 091 1 195 1 274 787 1 048 7. Alaska pollack (Theragra chalcogramma) ex 0304 20 85 { Fillets :  Industrial blocks, with bones (standard)  Industrial blocks, boneless 936 1 090